United States Court of Appeals
                    For the First Circuit


No. 00-2088

                  UNITED STATES OF AMERICA,

                    Plaintiff, Appellant,

                              v.

        HECTOR OSCAR ACOSTA-MARTINEZ, A/K/A GORDO, AND
                    JOEL RIVERA-ALEJANDRO,

                    Defendants, Appellees.




                        ERRATA SHEET

     The opinion of this court, issued June 5, 2001, should be
amended as follows:

     On the cover page, "Of the District of Northern
California," is replaced with "Of the Northern District of
California,"